DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.11,222,103. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 21 of the instant application are similar in scope and content of claims 1 - 21 of the cited patent.
Here is a comparison between claim 1 of the instant application and claim 1 of the cited patent.
Instant Application 17/571,102
Patent 11,222,103
Comparison
1. A computer-implemented method, executed on acomputing device, comprising:
1.  A computer-implemented method, executed on a computing device, comprising:
Same
detecting issuance of a verbal command by a requester to a virtual assistant; 
detecting issuance of a verbal command by a requester to a virtual assistant;
Same
authenticating that the requester has the authority to issue the verbal command to the virtual assistant; wherein authenticating that the requester has the authority to issue the verbal command to the virtual assistant includes: initially determining a user identity for the requester prior to the issuance of the verbal command by the requester to the virtual assistant; and subsequently confirming that the user identity has the authority to issue the verbal command to the virtual assistant;
authenticating that the requester has the authority to issue the verbal command to the virtual assistant, wherein authenticating that the requester has the authority to issue the verbal command to the virtual assistant includes determining a first location of the requester and tracking movement of the requester to a second location, wherein the authority to issue the verbal command to the virtual assistant is based upon, at least in part, the movement of the requester from the first location to the second location;
Similar
if the requester is authenticated, allowing the effectuation of the verbal command to the virtual assistant;
if the requester is authenticated, allowing the effectuation of the verbal command to the virtual assistant;
Same
and if the requester is not authenticated, preventing the effectuation of the verbal command to the virtual assistant;
and if the requester is not authenticated, preventing the effectuation of the verbal command to the virtual assistant.
Same


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 6, 13, 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 6, 13, 20  of prior U.S. Patent No. 11,222,103. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7 – 9, 11, 12, 14 – 16, 18, 19 , 21 are rejected under 35 U.S.C. 103 as being unpatentable over Devdas et al. (US PAP 2019/0141031) in view of Poisner et al. (US PAP 2017/0093848).
As per claims 1, 8, 15, Devdas et al. teach a computer-implemented method, executed on a computing device, comprising: 
detecting issuance of a verbal command by a requester to a virtual assistant; authenticating that the requester has the authority to issue the verbal command to the virtual assistant (“the voice authentication program 110A, 110B may be a program enabled to identify a user invoking a virtual assistant with a voice command, and authenticate the identified user by sending a digital token to the identified user's mobile device”; paragraph 29); 
if the requester is authenticated, allowing the effectuation of the verbal command to the virtual assistant; and 
if the requester is not authenticated, preventing the effectuation of the verbal command to the virtual assistant (“if the voice authentication program 110A, 110B determines that the sent token and received token match (step 210, "YES" branch), the voice authentication program 110A, 110B may continue to step 212 to return sensitive data to the virtual assistant program to be played aloud. If the voice authentication program 110A, 110B determines that the sent token and received token do not match (step 210, "NO" branch), the voice authentication program 110A, 110B may move to step 214 to return an error message to the virtual assistant program.”; fig.2, paragraph 34).
However, Devdas et al. do not specifically teach initially determining a user identity for the requester prior to the issuance of the verbal command by the requester to the virtual assistant; and subsequently confirming that the user identity has the authority to issue the verbal command to the virtual assistant.
Poisner et al. disclose that the time period may be an amount of time in which the wand user is to perform the one or more defined gestures for authenticating the wand user's identity. For example, the wand user may be required to perform three different bodily movements and recite a voice command within 20 seconds. The time period may also include a timer that each gesture has to be performed after completing a previous gesture. Continuing with the previous example, the wand user may be required to perform each of the three different bodily movements within 200 milliseconds of each other and recite a voice command within 500 milliseconds after performing the last of the three bodily movements. It should be noted that each defined authentication spell may have a different time period for performing corresponding gestures. For example, a first authentication spell may require the wand user to perform three different bodily movements and recite a voice command within 20 seconds, while a second authentication spell may require the wand user to perform five bodily movements within 15 seconds (paragraph 132).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a user identity for the requester prior to the issuance of the verbal command as taught by Poisner et al. in Devdas et al., because that would help provide requested user authentication credentials (paragraph 70).
As per claims 2, 9, 16, Devdas et al. in view of Poisner et al. further disclose 
the virtual assistant is a virtual assistant within an ambient cooperative intelligence (ACI) platform (Devdas et al. paragraphs 11, 27; Poisner et al. paragraphs 36, 103).

	As per claims 4, 11, 18, Devdas et al. in view of Poisner et al. further disclose if the requester is not authenticated, notifying a third party that the requester issued the verbal command to the virtual assistant (“For instance, in one embodiment, voice authentication program 110A, 110B may alert virtual assistant program 108 to the presence of additional users, or the presence of unauthorized users, within a threshold distance of the speakers connected with virtual assistant program 108, and may prevent virtual assistant program 108 from communicating sensitive data until there are no additional users or no unauthorized users present.”; Devdas et al. paragraphs 35 — 37, 57).

	As per claims 5, 12, 19, Devdas et al. in view of Poisner et al. further disclose authenticating that the requester has the authority to issue the verbal command to the virtual assistant includes: determining a user identity for the requester, and confirming that the user identity has the authority to issue the verbal command to the virtual assistant (“an alternate embodiment, voice authentication program 110A, 110B may pass the authenticated status of the user to virtual assistant program 108, and virtual assistant program 108 may use this authenticated status to access the sensitive data itself and communicate the sensitive data to the user.”; Devdas et al. fig.2, paragraphs 34 — 37).

	As per claims 7, 14, 21, Devdas et al. in view of Poisner et al. further disclose authenticating that the requester has the authority to issue the verbal command to the virtual assistant further includes one or more of: utilizing a voice print to authenticate that the requester has the authority to issue the verbal command to the virtual assistant; utilizing a face print to authenticate that the requester has the authority to issue the verbal command to the virtual assistant; and utilizing login information to authenticate that the requester has the authority to issue the verbal command to the virtual assistant (“The user may further be registered within a database of users accessible to virtual assistant program 108 or voice authentication program 110A, 110B.”; Devdas et al. paragraphs 12, 30, 34- 37; Poisner et al. paragraph 132).

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Devdas et al. (US PAP 2019/0141031) in view of Poisner et al. (US PAP 2017/0093848) and further in view of Cheyer (US PAP 2016/0119338).
As per claim 3, 10, 17, Devdas et al. in view of Poisner et al. further do not specifically teach if the requester is not authenticated, notifying the requester that they cannot issue the verbal command to the virtual assistant.
Cheyer disclose that if the voice cannot be matched to the voiceprint, the user will not be authenticated as an authorized user of device 100. If a user cannot be
authenticated to device 100 based on the speech input, an error message can be presented (e.g., audibly and/or visually, vibration) to the user. For example, if the user cannot be authenticated based on the speech input, device 100 can notify the user of the authentication error with sound (e.g., alarm or synthesized voice message) presented through speaker 110 or loud speaker 112 or a vibration provided by a vibrating source (paragraph 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to notify the requester as taught by Cheyer in Devdas et al., because that would help prevent virtual assistant program 108 from communicating sensitive data until there are no additional users or no unauthorized users present (Devdas et al., paragraph 37).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shetty teaches two-way authentication for voice-activated devices.  Singh teaches cross account access for a virtual personal assistant via voice printing.  Zheng et al. teach voice activation method for service provisioning on smart assistant devices.  Wu et al. teach service control and user identity authentication based on virtual reality.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/           Primary Examiner, Art Unit 2658